 1 THE VELEZ LAW FIRM
   Mark P. Velez, Cal. Bar No. 163484
 2 3010 Lava Ridge Court, Suite 180
   Roseville, CA 95661
 3 Telephone:    916.774.2720
   Facsimile:    916.774.2730
 4 Email:        velezlaw@live.com
 5 Attorney for Plaintiffs
   VIMLESH SHARMA, JEFFRY SUAREZ,
 6 TRINIDAD CORTEZ, and GARIN MARSHALL
 7 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 8   Including Professional Corporations
   PAUL S. COWIE, Cal. Bar No. 250131
 9 BABAK YOUSEFZADEH, Cal. Bar No. 235974
   RACHEL J. MOROSKI, Cal. Bar No. 286805
10 Four Embarcadero Center, 17th Floor
   San Francisco, California 94111-4109
11 Telephone:    415.434.9100
   Facsimile:    415.434.3947
12 Email:        pcowie@sheppardmullin.com
                 byousefzadeh@sheppardmullin.com
13               rmoroski@sheppardmullin.com
14 Attorneys for Defendant,
   SAVE MART SUPERMARKETS
15
16                                    UNITED STATES DISTRICT COURT
17                                   EASTERN DISTRICT OF CALIFORNIA
18
19 VIMLESH SHARMA, JEFFRY SUAREZ,                        Case No. 2:18-CV-02431-MCE-AC
   TRINIDAD CORTEZ, and GARIN                            ________________
20 MARSHALL,
                                                         JOINT STIPULATION TO VACATE
21                     Plaintiffs,                       INITIAL PRETRIAL SCHEDULING
                                                         ORDER
22            v.
23 SAVE MART SUPERMARKETS, INC., A
   California Corporation; DAN PENROSE,
24 individually; JOHN SEALS, individually;
   JEFF SAWYER, individually and Does 1
25 through 50,
26                     Defendants.                       Complaint Filed: June 13, 2018
27
28
                                                      -1-                 Case No. 2:18-CV-02431-MCE-AC
     SMRH:4811-3370-4349.1           JOINT STIPULATION TO VACATE INITIAL PRETRIAL SCHEDULING ORDER
 1                                         JOINT STIPULATION
 2            WHEREAS, Plaintiffs Vimlesh Sharma, Jeffry Suarez, Trinidad Cortez, and Garin
 3 Marshall (collectively, “Plaintiffs”) filed a Complaint in the Superior Court for the County of
 4 Placer on June 13, 2018 against Defendant Save Mart Supermarkets (“Defendant” or “Save Mart”)
 5 (collectively, the “Parties”);
 6            WHEREAS, the Complaint alleges seven causes of action against Defendant for (1)
 7 Physical Disability Discrimination; (2) Physical Disability Harassment; (3) Retaliation; (4) Failure
 8 to Engage in the Interactive Process; (5) Failure to Make Reasonable Accommodations; (6)
 9 Failure to Prevent Discrimination, Harassment, and Retaliation; and (7) Wrongful Termination in
10 Violation of Public Policy. The first six causes of action are styled as violations of the California
11 Fair Employment and Housing Act;

12            WHEREAS, Defendant timely answered the Complaint in Placer County Superior Court
13 on August 31, 2018;
14            WHEREAS, Defendant timely removed the Complaint to this Court on September 5, 2018
15 pursuant to 28 U.S.C. §§ 1331, 1441(a), (b) and (c) and 1446(a), (b) and (d). Dkt. No. 1. The
16 removal was based on the existence of a federal question. Plaintiffs, all of whom are or were
17 subject to a collective bargaining agreement (“CBA”) with Defendant, assert claims that
18 substantially depend on or are inextricably intertwined with the interpretation of the CBA for their
19 resolution, and are thus preempted under section 301 of the Labor Management Relations Act, 29
20 U.S.C. § 141 et seq. (including section 185) (“LMRA” or “Section 301”). See 28 U.S.C. §§ 1331,
21 1441(a), (b) and (c);
22            WHEREAS, this Court accepted jurisdiction and issued an Initial Pretrial Scheduling
23 Order (“Scheduling Order”) on September 5, 2018. Dkt. No. 2. The Scheduling Order sets forth
24 pretrial deadlines, including a fact discovery cutoff date of September 4, 2019, a deadline of
25 November 4, 2019 to exchange expert witnesses, and a deadline of March 2, 2020 to file
26 dispositive motions;
27
28
                                                     -2-                 Case No. 2:18-CV-02431-MCE-AC
     SMRH:4811-3370-4349.1          JOINT STIPULATION TO VACATE INITIAL PRETRIAL SCHEDULING ORDER
 1            WHEREAS, on January 30, 2019, five months after Defendant’s removal to this Court,
 2 Plaintiffs filed a Motion to Remand the case back to Placer County Superior Court pursuant to 28
 3 U.S.C. §§ 1331, 1441, 1446, and 1447(c). Dkt. No. 4. Plaintiffs argued that a federal question
 4 does not exist, and therefore, the Court lacks subject matter jurisdiction over this action.
 5 Defendant opposed Plaintiffs’ Motion to Remand on February 14, 2019, arguing that Defendant
 6 properly removed the action to federal court under Section 301. Dkt. No. 8. Plaintiffs filed a
 7 reply to Defendant’s opposition on February 20, 2019. Dkt. No. 10;
 8            WHEREAS, the Parties expressly agreed to postpone any and all fact witness depositions
 9 in the case until the Court issued a decision on Plaintiffs’ Motion to Remand, given that the rules
10 governing discovery and depositions are different in state and federal court, and given that the
11 issues covered at deposition may also vary depending on the venue of the case;

12            WHEREAS, the Court has yet to issue a decision on Plaintiffs’ Motion to Remand;
13            WHEREAS, while awaiting the Court’s ruling over the past five months, many of the
14 deadlines in the current Scheduling Order are drawing closer;
15            WHEREAS, Plaintiffs by entering into this stipulation do not waive their attack on subject
16 matter jurisdiction as lacking in this case;
17            WHEREAS, in order to avoid prejudice to the Parties, and to position the case for
18 dispositive motions and/or trial, the Parties will require additional time (after this Court’s ruling on
19 Plaintiff’s Motion for Remand) to complete the necessary discovery, including fact witness
20 depositions, in this four plaintiff case; and
21            WHEREAS, to defer to the Court’s docket and the demands on its time, the Parties now
22 request that the Court vacate the current Scheduling Order and issue a new scheduling order after
23 the Court has issued a decision on Plaintiffs’ Motion to Remand (assuming the Court retains
24 jurisdiction of this case).
25            NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the Parties, through
26 their respective counsel, that:
27
28
                                                   -3-                 Case No. 2:18-CV-02431-MCE-AC
     SMRH:4811-3370-4349.1        JOINT STIPULATION TO VACATE INITIAL PRETRIAL SCHEDULING ORDER
 1            (1)      The Court vacate the Scheduling Order pending the Court’s decision on Plaintiffs’
 2 Motion to Remand;
 3            (2)      The Court will issue a new scheduling order after the Court has issued a decision
 4 on Plaintiffs’ Motion to Remand (assuming the Court retains jurisdiction of this case); and
 5            (3)      By entering into this Stipulation, Plaintiffs do not concede that this Court has
 6 subject matter jurisdiction over this case.
 7            IT IS SO STIPULATED.
 8
 9 Dated: August 6, 2019                      THE VELEZ LAW FIRM, PC
10
11                                            By: /s/ Mark P. Velez (as authorized on August 1, 2019)
                                                                   MARK P. VELEZ
12
                                                           Attorney for Plaintiffs,
13
                                              VIMLESH SHARMA, JEFFRY SUAREZ, TRINIDAD
14                                                 CORTEZ, AND GARIN MARSHALL

15
16 Dated: August 6, 2019                      SHEPPARD, MULLIN, RICHTER & HAMPTON LLP

17
18                                            By: /s/ Babak Yousefzadeh________________________
                                                                   PAUL S. COWIE
19                                                            BABAK YOUSEFZADEH
                                                               RACHEL J. MOROSKI
20
                                                               Attorneys for Defendant,
21
                                                             SAVE MART SUPERMARKETS
22
              IT IS SO ORDERED.
23
     Dated: August 6, 2019
24
25
26
27
28
                                                     -4-                 Case No. 2:18-CV-02431-MCE-AC
     SMRH:4811-3370-4349.1          JOINT STIPULATION TO VACATE INITIAL PRETRIAL SCHEDULING ORDER
